 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AMAZING INSURANCE, INC.;                          No. 2:19-cv-01349-TLN-CKD
12                       Plaintiff,
13              v.                                      ORDER RE DISCOVERY ON
                                                        PLAINTIFF’S MOTION FOR
14    MICHAEL A. DiMANNO, and                           PRELIMINARY INJUNCTION
      ACCUIRE, LLC;
15
                         Defendants.
16

17

18          Pursuant to the Court’s August 23, 2019 Minute Order (ECF No. 12), the parties

19   submitted a Joint Status Report on August 28, 2019 (ECF No. 15). Therein, the parties set forth a

20   proposed schedule for conducting limited discovery prior to an anticipated evidentiary hearing on

21   Plaintiff’s motion. (See ECF No. 15 at 2 (“The parties, after discussion, agree that some limited

22   discovery should take place prior to the date of hearing, so that each is properly prepared for an

23   evidentiary hearing.”).) The parties’ Joint Status Report requested that the Court set a schedule

24   for limited discovery pertaining specifically to Plaintiff’s preliminary injunction motion. (ECF

25   No. 15 at 2.)

26          In accordance with the parties’ request to conduct limited discovery in advance of the

27   Court’s ruling on Plaintiff’s request for a preliminary injunction, the Court hereby ORDERS as

28   follows:

                                                       1
 1          (1) Each party may take one deposition, not to exceed four hours per deposition;

 2          (2) Each party may propound no more than fifteen Requests for Production of Documents,

 3              which must be propounded no later than seven days following the electronic filing

 4              date of this Order. The responses to those requests shall be produced no later than

 5              three days prior to the date of any deposition taken by the propounding party; and

 6          (3) Defendants shall file any brief in opposition to Plaintiff’s Motion for Preliminary

 7              Injunction no later than 5:00 p.m. on November 14, 2019. Plaintiff shall file any reply

 8              brief in support of its original motion no later than 5:00 p.m. on November 21, 2019.

 9          Plaintiff’s Motion for Preliminary Injunction is hereby SET for 9:00 a.m. on December 5,

10   2019. The parties are advised, however, that it is within the Court’s discretion to submit motions

11   upon the record and briefs on file, see E.D. Cal. Local Rule 230(g), and it is not typically this

12   Court’s practice to conduct evidentiary hearings on motions for a preliminary injunction. See

13   Kenneally v. Lungren, 967 F.2d 329, 334 (9th Cir. 1992). Accordingly, and given that the parties

14   have requested limited discovery prior to the Court ruling on Plaintiff’s preliminary injunction

15   motion, the Court advises the parties to provide the Court with a robust record and thorough

16   briefing on the relevant issues.

17          IT IS SO ORDERED.

18   Dated: October 2, 2019

19

20
21                                        Troy L. Nunley
                                          United States District Judge
22

23

24

25

26
27

28

                                                        2
